Lawrence, Judge:
When this appeal for reappraisement was called for hearing, there was no appearance on behalf of the appealing party, and counsel for the United States moved for a judgment sustaining the appraised value.
Under rule 6 of this court, where there is no appearance in a case when it is called “it shall be deemed' submitted, and shall be decided by the court on the record as it appears therein.”
I have examined the record in this appeal and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision.of the appraiser. I, therefore, find that the proper value of the merchandise is the value returned by the appraiser, which results, in effect, in granting the motion made by counsel for the United States.
Judgment will be entered accordingly.